Exhibit 10.17
CAPITAL CONTRIBUTION AGREEMENT


This Agreement is entered into by and between Tianshi International Holdings
Group Limited (“Tianshi Holdings”), a legal entity incorporated under the law of
the British Virgin Islands and Tianshi International Investment Group Co., Ltd.
(“Tianshi Investment”), a legal entity incorporated under the law of the British
Virgin Islands in Tianjin, China on this 21st day of December, 2007.
 
RECITALS
 
Whereas, Tianshi Holdings and Tianshi Investment have entered into a Sale and
Purchase Agreement dated December 20, 2007, pursuant to which Tianshi Holdings
will acquire 100% of the registered share capital of Tianjin Tiens Life
Resources Co., Ltd., a wholly-foreign-owned enterprise formed under the laws of
the P.R.C. (“Life Resources”) from Tianshi Investment; and
 
Whereas, the transfer of the share capital of Life Resources requires the
government’s approval to become final; and
 
Whereas, Tianshi Investment desires to increase the capital contribution of Life
Resources; and
 
Whereas, Tianshi Holdings desires to pay back Tianshi Investment the amount of
the capital contribution once the transfer of the share capital of Life
Resources from Tianshi Investment to Tianshi Holdings has become final.
 
Now, therefore, the parties do hereby agree as follows.


AGREEMENT



1.  
CAPITAL CONTRIBUTION

 
Tianshi Investment agrees to fund an increase in the capital contribution of
Life Resources in an amount of Seven Million Five Hundred Thousand U.S. dollars
(US$7,500,000) (the “Capital Contribution”).
 
1

--------------------------------------------------------------------------------


 

2.  
REIMBURSEMENT

 
Provided that the government approves the transfer of the share capital of Life
Resources to Tianshi Holdings, Tianshi Holdings shall pay back to Tianshi
Investment the amount of the Capital Contribution. The Capital Contribution
shall be paid by Tianshi Holdings within five days of the date the government
approves the transfer; provided however that if the government does not approve
the transfer, Tianshi Holdings shall have no obligation to pay back the Capital
Contribution to Tianshi Investment.



3.
Effective Date

 
This Agreement is effective as of the date first written above.
 

 
Tianshi International Holdings Group Limited
 
[COMPANY SEAL AFFIXED]
 
Address: 29th Floor No. 133 Wanzai Road HongKong
By: /s/ Jinyuan Li
Legal Representative: Jinyuan Li




Tianshi International Investment Group Co., Ltd.
 
[COMPANY SEAL AFFIXED]
 
Address: Room 2402-03, 24/F., New York Life Tower, Windsor House, 311 Gloucester
Road, Causeway Bay, Hong Kong
By: /s/ Jinyuan Li
Legal Representative: Jinyuan Li
 
2

--------------------------------------------------------------------------------


 